DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 3, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ringgenberg et al. (USP 6,325,146).
Ringgenberg et al. disclose a system comprising: a formation tester (20) to receive formation fluid from a fluid-bearing formation in a wellbore environment; a wet connect assembly (46, see column 5 lines 12-23) positionable to convey the formation fluid from the formation tester to a siphon pump chimney (42/44) in a drill pipe (18); and the siphon pump chimney having orifices (68) to disperse the formation fluid from within the siphon pump chimney to the drill pipe (see figure 1, wherein the fluid is released to the annulus between the drill pipe and casing.
With respect to claim 3, Ringgenberg et al. disclose the wet connect assembly comprising: a wet connect (46) that is couplable to a wireline (70), the wireline being conveyable through a seal of the siphon pump chimney (shown in figure 2); and a wet 
With respect to claim 7, Ringgenberg et al. disclose the system further comprising: a first set of packers (24) inflatable around the fluid-bearing formation to prevent the formation fluid at the formation tester from mixing with drilling fluid in the drill pipe; and a second set of packets (32) inflatable around the first set of packers to reduce wellbore pressure noise.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2, 6, 8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringgenberg et al.
	With respect to claim 2, Ringgenberg et al. does not show a pump in the embodiment 1 shown in figure 1.  However, with respect to figure 2, Ringgenberg et al. disclose that a pump can be used to pump fluid through the assembly (see column 6 lines 36-67).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have used a pump in figure 1 for the purpose of pumping fluid upwards through the assembly.  It would have been obvious to one having ordinary skill in the art to try different flow rates to adjust for the height of the chimney to find the ideal 
With respect to claim 6, Ringgenberg et al. does not disclose a check valve in embodiment 1, but disclose any flow valve can be used and disclose a check valve 104 in embodiment 2, to allow for fluid flow in one direction (see column 5 lines 1-11).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Ringgenberg et al. figure 1, by including a check valve in the chimney to prevent drilling fluid from entering the chimney.  
With respect to claim 8, Ringgenberg et al. disclose wherein the wet connect assembly and the siphon pump chimney comprise: fluid analysis sensors (62).  Ringgenberg et al. does not disclose that the sensors detect a phase change of the formation fluid.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to have tried different types of sensors in order to measure the desired properties of the fluid.
With respect to claim 14, Ringgenberg et al. disclose a method comprising: connecting a siphon pump chimney (42/44) to a formation tester (20) using a wet connect assembly (46), the siphon pump chimney being located within a drill pipe (18) and the formation tester being located adjacent to a fluid-bearing formation (14) in a wellbore environment; communicating formation fluid from the formation tester to the siphon pump chimney (see figure 1) and dispersing, through an orifice (66) of the siphon pump chimney, the formation fluid into the drill pipe containing drilling fluid (see figure 1).   Ringgenberg et al. does not disclose that the communicating is through the wet connect assembly.  However, it would have been obvious to one having ordinary In re Japikse, 86 USPQ 70.  Ringgenberg et al. does not disclose multiple orifices into the drill pipe.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have included more than one orifice, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claim 15, Riggenberg et al. disclose wherein communicating formation fluid from the formation tester to the siphon pump chimney further comprises: inflating one or more sets of packers (24) around the fluid-bearing formation.  Ringgenberg et al. does not show a pump in the embodiment 1 shown in figure 1.  However, with respect to figure 2, Ringgenberg et al. disclose that a pump can be used to pump fluid through the assembly (see column 6 lines 36-67).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have used a pump in figure 1 for the purpose of pumping fluid upwards through the assembly.  It would have been obvious to one having ordinary skill in the art to try different flow rates to adjust for the height of the chimney to find the ideal desired flow rate, as a person of ordinary skill has good reason to pursue the know options within his or her technical grasp.
With respect to claim 16, Ringgenberg et al. does not disclose a check valve in embodiment 1, but disclose any flow valve can be used and disclose a check valve 104 in embodiment 2, to allow for fluid flow in one direction (see column 5 lines 1-11).  It .  

Allowable Subject Matter
5.	Claims 9-13 are allowed.

6.	Claims 4, 5, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ringgenberg et al. (USP 5,799,733) disclose early evaluation system with pump and method of servicing a well.  Pettinato et al. (USP 8,132,621) disclose multi-zone formation evaluation systems and methods.  Vise, Jr (USP 7,004,252) disclose a multiple zone testing system.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405.  The examiner can normally be reached on Monday-Friday 6-9am and 12:30-2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (acting) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicole Coy/Primary Examiner, Art Unit 3672